ACCEPTED
                                                                                            01-14-00106-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        2/6/2015 2:27:52 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

Henry L. Maher
1028 East Ave. N.,
Onalaska, WI 54650                                                          FILED IN
                                                                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
February 6, 2015                                  ***DELIVERED VIA E-MAIL***
                                                                     2/6/2015 2:27:52 PM
                                                     danced@co.comal.tx.us
                                                                     CHRISTOPHER A. PRINE
                                          and                                Clerk
Ms. Dana Dance                                         ***eFileTexas***
Court Reporter
433rd District Court
150 N. Seguin, Suite 301
New Braunfels, TX 78130

In Re: 433rd District Court Trial Cause No. C2011- 0263D,
Appeal No. 01-14-00106-CV: In the Matter of the Marriage of: MAHER


Dear Ms. Dance,

I am writing to inquire as to whether the Hearings in the subject cause which
occurred on September 19, 2013, and September 23, 2013, before Judge Stephens
were reported. If so, can you please let me know the cost for both Hearings Court
Reporter’s Record.

The September 19, 2013 Hearing was at 9:00 AM regarding the Motion to
Withdraw as Counsel by Ms. Goodbread.

The September 23, 2013 Hearing was at 1:30 PM regarding the Motion to Enter
the Final Decree.

Please let me know if there is anything other information you may need. Thank
you for your assistance in this matter.


Respectfully,


Henry L. Maher /S/ Henry L. Maher

cc: Mr. Christopher A. Prine, Clerk of the Court, First Court of Appeals, Texas